It is unclear whether what Freeman filed is intended as a brief or as a memorandum and appendix pursuant to S.J.C. Rule 2:21, as amended, 434 Mass. 1301 (2001). Rule 2:21 does not apply here because he is not challenging an interlocutory ruling of the trial court. Regardless whether rule 2:21 applies, however, Freeman cannot appeal to the full court. The single justice’s decision, acting as a gatekeeper pursuant to G. L. c. 278, § 33E, is final and unreviewable. Commonwealth v. Scott, 437 Mass. 1008 (2002). Commonwealth v. Ambers, 397 Mass. 705, 710-711 (1986), and cases cited.

Appeal dismissed.